Title: To James Madison from John Dawson, [25 March] 1812
From: Dawson, John
To: Madison, James


Dear SirWednesday morning [25 March 1812]
I do think that the appointment of federalists to command both the regiments in Virginia will give discontent, and the rejection of one Major, and nomination of others, whose pretentions are not higher, will increase that discontent.

You will readily appreciate the motive from which this opinion is given, and will believe me to be sincerely Your friend
J Dawson
